DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on April 7, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 11 have been amended; and claims 10 and 19-20 are canceled. Accordingly, claims 1-9 and 11-18 are pending in this application, with an action on the merits to follow regarding claims 1-9 and 11-18
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, third, and fourth exhaust ports being positioned in the front of the outer shell (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes Applicant has amended claim 11, but the amendments do not overcome this objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Regarding claim 11, the written description as originally filed does not provide support for “wherein the first, second, third, and fourth exhaust ports are positioned in a front of the outer shell”, as paras. 0023-0029 disclose where the exhaust ports are located with respect to the top and bottom halves of the outer shell, however, there is no disclosure of where the exhaust ports are located with relation to the front of the outer shell.  Further, as can be seen in at least Fig. 3, each of the exhaust ports 168A-168C are not positioned in a front of the shell are they can readily be seen  on the interior surface or rear surface of the outer shell, but not in a front of the outer shell. Examiner notes Applicant has amended claim 11, but the amendments do not overcome this objection.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should be amended to have the proper status identifier, in this case (Currently Amended) is the proper identifier.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 (and claim 12 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 recites, “wherein the first, second, third, and fourth exhaust ports are positioned in a front of the outer shell.”  However, paras. 0023-0029 disclose where the exhaust ports are located with respect to the top and bottom halves of the outer shell, 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 7-9, 11, and 13 (and claim 2-6, 12, and 14-18 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite as it recites, “and wherein the manifold is coupled to the first and second shell ducts and positioned to a rear of the protective headwear behind a wearer's head, thereby adding weight to a rear of the protective headwear behind a wearer's head and biasing a center of gravity of the protective headwear in a rearward direction.”  As “a rear of the protective headwear” and “a wearer’s head” were recited in 
Claims 7, 8, 9, and 13 each recite “a wearer’s [forehead/chin/face/eyes].”  It is unclear if Applicant is referring to the same wearer from claim 1 or a different wearer.  Examiner respectfully suggests amending claims 7-9 and 13 to recite, “[[a]] the wearer’s [forehead/chin/face/eyes]….”
Claim 11 is indefinite as each recites, “wherein the first, second, third, and fourth exhaust ports are positioned in a front of the outer shell.”  First, as claim 1 already recites, “an outer shell including an interior surface, wherein the interior surface has… a front between the first and second sides”, it is unclear if “a front of the outer shell” from claim 11 is referring the same front recited in claim 1 or to a different front.  Further, as shown above, the specification does not provide support for this limitation and therefore it is further unclear as to what is meant by “a front of the outer shell”.  For purposes of examination, based on the specification, Examiner has interpreted the limitations to mean the exhaust ports are positioned in the interior surface of the outer shell. Examiner notes Applicant has amended claim 11, but the amendments do not overcome this rejection.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites, “wherein the second and fourth exhaust ports are positioned in the bottom half of the outer shell”, however, such limitations already appear in lines 8 and 12-13 of claim 1 and therefore claim 12 fails to further limit the subject matter of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 (and claims 2-9 and 11-18) is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 
Claim 1 recites, “and wherein the manifold is coupled to the first and second shell ducts and positioned to a rear of the protective headwear behind a wearer's head, thereby adding weight to a rear of the protective headwear behind a wearer's head and biasing a center of gravity of the protective headwear in a rearward direction.”  As such, Applicant has positively recited and claimed a human body part, because a wearer’s head is actively being recited as being in front of the headwear within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "and wherein the manifold is coupled to the first and second shell ducts and configured to be positioned to a rear of the protective headwear behind a wearer's head, thereby adding weight to [[a]] the rear of the protective headwear configured to be behind [[a]] the wearer's head and biasing a center of gravity of the protective headwear in a rearward direction.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter (US 3955570) in view of Huh (US 2009/0089908).
Regarding claim 1, Hutter discloses a protective headwear Fig. 1) comprising: an outer shell (combination of 14 and 20) including an interior surface (surface of 14/20 closest to the wearer face as seen in Fig. 1), wherein the interior surface has a first side (interior surface to the left of the wearer’s face as seen in Fig. 1), a second side opposite the first side (interior surface to the right of the wearer's face as seen in Fig. 1), a front between the first and second sides (interior surface to the front of the wearer's face as seen in Fig. 1), and a top between the first and second sides (interior surface covering the wearer's crown as seen in Fig. 1); a first shell duct (section of 16 between 56 and 18 on the left side of the wearer, indicated above line B in annotated Fig. 2) coupled to the interior surface of the outer shell on the first side (via 68/70); a second shell duct (16 between 56 and 18 on the right side of the wearer; indicated above line A in annotated Fig. 2) coupled to the interior surface of the outer shell on the second side  (via 68/70) and spaced apart from the first shell duct (see  Fig. 2); wherein the first and second shell ducts comprise a plurality of exhaust ports (58 where air is capable of being exhausted through each aperture); and a manifold (see annotated Fig. 2) configured to divert airflow into at least a first portion of airflow (via 18 on the left side of the wearer) and a second portion of airflow (via 18 on the right side of the member), the first portion of airflow is provided to the first shell duct (the first portion of air is capable of being diverted into the first diversion member via the manifold and therefore through the first shell duct, the airflow would therefore be capable of being discharged through the exhaust portion into an interior of the shell), and wherein second portion of airflow is provided to the second shell duct (the second portion of air is capable of being diverted into the second diversion member via the manifold and therefore through the second shell duct, the airflow would therefore be capable of being discharged through the exhaust portion into an interior of the shell).
Hutter appears to disclose wherein the first shell ducts includes a plurality of exhaust ports (as the one or more sections 56 can have aperture 58, col. 4, lines 51-53 and the drawings appear to show multiple sections 56 one each duct, see annotated Fig. 2), and wherein the first plurality exhaust ports includes a first exhaust port (see 56? which may include 58 in annotated Fig. 2) positioned in a top half of the outer shell (see annotated Fig. 2) and a second exhaust port (58 as seen in annotated Fig. 2) in a bottom half of the outer shell (see annotated Fig. 2); and wherein the second shell duct includes a second plurality of exhaust ports (as the one or more sections 56 can have aperture 58, col. 4, lines 51-53 and the drawings appear to show multiple sections 56 one each duct, see annotated Fig. 2), and wherein the second plurality of exhaust ports includes a third exhaust port (see 56? which may include 58 in annotated Fig. 2) positioned in a top half of the outer shell (see annotated Fig. 2) and a fourth exhaust port (58 as seen in annotated Fig. 2) in the bottom half of the outer shell (see annotated Fig. 2), and wherein the manifold is coupled to the first and second shell ducts (via 18) and positioned to a rear of the protective headwear behind a user’s head (as can be  thereby adding weight to a rear of the protective headwear behind a wearer’s head and biasing a center of gravity of the protective headwear in a rearward direction (as the manifold would half at least some weight, weight is added to the rear of the wearer’s head therefore biasing the center of gravity rearward).
However, Hutter does not expressly disclose that the addition structures that Examiner has labelled as 56? in annotated Fig. 2 are actually additional sections 56. 
Huh teaches a helmet with a ventilation system wherein the first shell duct includes a first plurality of exhaust ports (140b and 160 on the first shell duct, see Fig. 3), and wherein the first plurality of exhaust ports includes a first exhaust port (140b) positioned in a top half of the outer shell (see annotated Fig. 2) and a second exhaust port (160) positioned in a bottom half of the outer shell (see annotated Fig. 2); wherein the second shell duct (see annotated Fig. 3) includes a second plurality of exhaust ports (140b and 160 on the second shell duct, see Fig. 3), and wherein the second plurality of exhaust ports includes a third exhaust port (140b) positioned in the top half of the outer shell and a fourth exhaust port (160) positioned in the bottom half of the outer shell.
Hutter and Huh teach analogous inventions in the field of ventilated headwear.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add additional ports to each shell duct in order to allow for sufficient ports so that there are enough ports to allow for instances with increased airflow and since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.  
italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the headwear, there would be a reasonable expectation for the headwear to perform such functions, as Examiner has explained after each functional limitation.

	

    PNG
    media_image1.png
    656
    936
    media_image1.png
    Greyscale

Annotated Fig. 2 (Hutter)


    PNG
    media_image2.png
    789
    839
    media_image2.png
    Greyscale

Annotated Fig. 2 (Huh)


    PNG
    media_image3.png
    1037
    815
    media_image3.png
    Greyscale

Annotated Fig. 3 (Huh)

Regarding claim 15, the modified protective headwear of Hutter discloses wherein the protective headwear is a welding helmet (Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of 
Regarding claim 17, the modified protective headwear of Hutter discloses further comprising: a first flexible duct (18 on the left side of the wearer) coupled to (via 44) and between (see annotated Fig. 2) the first shell duct (section of 16 between 56 and 18 on the left side of the wearer, indicated above line B in annotated Fig. 2) and the manifold (see annotated Fig. 2) to provide the first portion of airflow from the manifold to the first shell duct (as airflow would be capable of travelling from the manifold, through the flexible duct and into the shell duct); and a second flexible duct (18 on the right side of the wearer) coupled to (via 44) and between (see annotated Fig. 2) the second shell duct (16 between 56 and 18 on the right side of the wearer; indicated above line A in annotated Fig. 2) and the manifold to provide the second portion of airflow from the manifold to the second shell duct (as airflow would be capable of travelling from the manifold, through the flexible duct and into the shell duct).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Hutter and Huh, as applied to claims 1 and 17 above, and further in view of Inyopools.com (“How to Set Up the Zodiac T5 Suction Cleaner Through Your Skimmer”, June 27, 2013, httP://www.inyopools.com/HowToPage/how-to-set-up-the-zodiac-t5-suction-cleaner-through-your-skimmer.aspx, hereafter “Inyopools”).
Regarding claim 18, modified Hutter does not expressly disclose wherein one of a first end of the first flexible duct (end of 18 on the left side of the wearer that terminates at the manifold in annotated Fig. 2) and the manifold (end of the diversion member that terminates at 18 as seen in annotated Fig. 2) includes a projection and the other one of the first end of the first flexible duct and the manifold includes an aperture, wherein the projection is at least partially received in the aperture to couple the first flexible duct to the manifold; and wherein one of a second end of the first flexible duct (end of 18 on the left side of the wearer that terminates at 44) and an end of the first shell duct (16 on the left side of the wearer) includes a projection and the other one of the second end of the first flexible duct and the end of the first shell duct includes an aperture, wherein the projection is at least partially received in the aperture to couple the first flexible duct to the first shell duct. 
Inyopools teaches duct fasteners wherein a manifold includes a projection and a flexible duct includes an aperture wherein the projection is at least partially received in the aperture to couple the first flexible duct to the first diversion member (see figure under Step 5).
	Hutter and Inyopools teach analogous art in the field of connecting flexible ducts.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the duct connections to include the type of fastening configuration taught by Inyopools as such fastening devices provide for easy joining of ducts with audible and visible locking so that the user can ensure the system is connected.
.
Allowable Subject Matter
Claims 2-9, 11-14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 112(b), and 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed April 7, 2021, with respect to the 35 USC 102 rejection of claim 1 as anticipated by Huh have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections in view of Huh, have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that Applicant did not provide arguments regarding the alternative rejection of claim 1 under 35 USC as being obvious over Hutter in view of Huh. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732